FILED
                           NOT FOR PUBLICATION                                AUG 19 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RANDALL FERGUSON,                                No. 12-55102

              Plaintiff - Appellant,             D.C. No. 2:11-cv-02043-PA-SH

  v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                       Argued and submitted August 8, 2013
                               Pasadena, California

Before: SILVERMAN and WARDLAW, Circuit Judges, and GEORGE, Senior
District Judge.**

       Randall Ferguson appeals the district court’s grant of Wells Fargo’s motion

for summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we

reverse and remand.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
                                           -2-
      Ferguson brought suit against Wells Fargo under a provision of the Fair

Credit Reporting Act, 15 U.S.C. § 1681s-2(b), for failing to accurately report to

TransUnion that there was no bankruptcy on his account.

      Under 15 U.S.C. § 1681s-2(b), a furnisher of credit information must

investigate and report “[a]fter receiving notice . . . of a dispute with regard to the

completeness or accuracy of any information provided by a person to a consumer

reporting agency.” Here, Wells Fargo furnished information about Wells Fargo

accounts to TransUnion, the credit reporting agency, either originally, in response

to TransUnion’s inquiry, or both. Ferguson disputed to TransUnion the

completeness and accuracy of the information about his Wells Fargo account.

Because Ferguson in fact disputed that account, Wells Fargo was obligated to

reasonably investigate and accurately report its findings back to TransUnion.

      The district court erred by granting summary judgment because there are

genuine disputes of fact as to whether Wells Fargo accurately reported the account.

See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009)

(summary judgment is only appropriate where there are "no genuine disputes of

material fact") (internal quotation omitted). In particular, there is a dispute as to

whether it was correct for Wells Fargo to leave the Consumer Information Index

space blank instead of entering the Q code on the form it sent to TransUnion.
                                         -3-
       The district court did not reach Wells Fargo’s partial motion for summary

judgment on the issue of willfulness and we leave that motion for the district court

to rule on in the first instance.

       We REVERSE the district court’s grant of Wells Fargo’s motion for

summary judgment and REMAND for further proceedings.